(holding that an appeal is generally an adequate legal remedy precluding
                writ relief). Accordingly, we
                            ORDER the petition DENIED.




                                         Parraguirre




                cc:   Hon. Richard Scotti, District Judge
                      Hall Prangle & Schoonveld, LLC/Las Vegas
                      Eckley M. Keach, Chtd.
                      Pyatt Silvestri & Hanlon
                      Carroll, Kelly, Trotter, Franzen, & McKenna
                      Murdock & Associates, Chtd.
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A